Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 7/6/2021

Claims pending	45-64 
Claims currently under consideration	45-64 


Priority
This application has a filing date of 02/19/2021 and is a CON of 16/384,678 04/15/2019 PAT 10987648. 16/384,678 is a CON of 15/860,445 01/02/2018 PAT 10384189. 15/860,445 is a CON of 15/365,826 11/30/2016 PAT 9895673 15/365,826 has PRO 62/261,753 12/01/2015.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 45,46,49,51,53,55,60,61 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Baek et al (US PG-Pub 20110201528).
Baek et al teach throughout the document and especially the title, figures and paragraphs 0094-0096,0145-0146 preparing a oligonucleotide biochip by providing: a structure adapted to support or receive a surface, wherein the surface comprises a first set of molecules comprising a reactive group capable of binding to a nucleoside such as aminopropyl silane, wherein the surface comprises a plurality of loci; and exposing said surface to an Argon Fluoride laser with 193 nm wavelength through a mask with multiple openings to synthesize oligonucleotide molecules at each locus in a predetermined pattern. The foregoing reads on claims 45,46,49,51,53,55,60 and 61. See also paragraphs 0004,0018-36, 0145-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45,46,49,51,53,55,60,61 and 47-48,50,51,52,54,58,59,63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US PG-Pub 20110201528) in view of Pirrung et al (US PG-Pub 20050118706).
Baek et al is relied upon as above
Baek et al do not explicitly teach: a chrome and dielectric shadow mask of claims 47-48; removal of oxygen per claim 50; lamp of claim 51; camera of claim 54; wells of claim 58; channels of claim 59 scale nor plate of claims 63-64.
Similar to Baek et al, Pirrung et al teach throughout the document and especially p 1 and paragraphs 0182, 0207,0097 and figures 12A and B, very large scale immobilized polymer synthesis (VLSIPS™) of millions of oligonucleotide sequences as arrays such as on a plate surface optionally having wells and channels in fluid contact with such surface per claims 58,59,63-64. In paragraph 0725, Pirrung suggest storage under Argon or Nitrogen atmosphere, reading on claim 50. And in paragraphs 0240, 0316, 0693-0700 taken with 0564 and as in claims 47-48,54 and further concerning claim 51, Pirrung et al suggest a chrome and glass (a dielectric) mask; lamp; and camera sensitive to 410 nm light for assays therewith such arrays.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have employed utilized VLSIPS™ of Pirrung for making and using biochips as in Baek et al. Regarding claim 52, in accordance with MPEP 2144.04(IV)(B), absent evidence of significance, the courts have held changes shape does not constitute a patentable distinction over the prior art.
One of ordinary skill in the art would have been motivated to have employed utilized VLSIPS™ of Pirrung for making and using biochips as in Baek et al for the benefits of generating a powerful tool for performing sequencing, fingerprinting or mapping, all advantages noted by Pirrung et al in paragraph 0756. 
One of ordinary skill in the art would have had a reasonable expectation of success in generating arrays as in Baek et al using the VLSIPS™ technique of Pirrung in light of the considerable technological overlap between the references, each using the art recognized robust phosphoramidite nucleic acid synthesis protocols and photolithography.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 45,51,52,55,56,57,60,62,63,64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,7,8,9,11,12,13,14,19-22 of U.S. Patent No. 10384189 (IDS entry 3/10/2021; referred to hereafter as ‘189)
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, said present claims constitute the vary device utilized in method of synthesis set forth in claims 1,7,8,9,11,12,13,14,19-22, for example of ‘189 or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	The following is illustrative.
	For claim(s) 51,52 ‘189  claims a light source being laser or lamp in the shape of a cylinder or flat panel (e.g. see claim(s) 7,8)
	For claim(s) 55, ‘189 claims the same first set of molecules (e.g. see claim(s) 11).
	For claim(s) 56-57, ‘189 claims the same second set of molecules (e.g. see claim(s) 13-14).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘189 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims concern oligonucleotides that possess a common core structure and/or biological activity. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘189 “teach toward” Applicant’s presently claimed device.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639